Birchard, J.
From the agreed statement, it appears that the marshal neglected his duty, and that each of the three breaches of the bond is well assigned.
*It was his duty to take possession of the property levied upon, to advertise and sell it. It would be dangerous to permit constables and sheriffs to tamper with judgment debtors against whom they have executions, and to release levies by substituting other property between the time of advertising and day of sale. Such a practice would tend to the introduction of gross abuses. This officer, acting as a constable, had no authority to do so — no right to make a levy upon property and leave it in the possession of the judgment debtor, except at his peril. Ho had no right, after advertising it for sale, to substitute other property and offer it for sale under such advertisement. When he took such responsibility upon himself he became liable for the amount due upon the execution. The act passed January 19, 1848 (vol. 41, p. 10), has no bearing'upon the facts contained in the agreed statement. Judgment will be entered against him for the penalty of his bond, and execution be directed to issue for the amount of Smith’s demand against Sharpnack, and for the costs.